Exhibit 10.15

WHEELER REAL ESTATE INVESTMENT TRUST, INC.

Public Offering of Shares of Common Stock

Maximum: 4,000,000 Shares

Minimum: 3,000,000 Shares

PLACEMENT AGREEMENT

November 16, 2012

Wellington Shields & Co., LLC and

Capitol Securities Management, Inc. (the “Placement Agents”)

c/o Wellington Shields & Co., LLC

140 Broadway

New York, NY 10005

Ladies and Gentlemen:

The undersigned, Wheeler Real Estate Investment Trust, Inc., a Maryland
corporation (the “Company”), hereby confirms its agreement with you (unless
otherwise defined herein, the term “you” shall collectively refer to the
Placement Agents) as follows:

1. Introduction. This Agreement sets forth the understandings and agreements
between the Company and you whereby, subject to the terms and conditions herein
contained, you will offer to sell, on a “best efforts basis” on behalf of the
Company (the “Offering”), a minimum of 3,000,000 shares and a maximum of
4,000,000 shares of the common stock of the Company, par value $0.01 (the
“Shares”). The terms of the offering will be $5.25 per share. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the prospectus prepared by the Company and dated November 13, 2012 (the
“Prospectus”) (defined again in Section 2(a)).

2. Representations and Warranties of the Company. The Company makes the
following representations and warranties to you:

(a) Registration Statement and Prospectus. The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-11 (File No. 333-177262) (as defined below, the
“Registration Statement”) conforming to the requirements of the Securities Act
of 1933, as amended (the “1933 Act”), and the applicable rules and regulations
(the “Rules and Regulations”) of the Commission. Such amendments to such
Registration Statement as may have been required prior to the date hereof have
been filed with the Commission, and such amendments have been similarly
prepared. Copies of the Registration Statement, any and all amendments thereto
prepared and filed with the Commission, and the exhibits, financial statements
and schedules, as finally amended and



--------------------------------------------------------------------------------

revised, have been delivered to you for review. The term “Registration
Statement” as used in this Agreement shall mean the Company’s Registration
Statement on Form S-11, including the Prospectus, any documents incorporated by
reference therein, and all financial schedules and exhibits thereto, as amended
on the date that the Registration Statement becomes effective, and any
registration statement related to the Offering that is filed pursuant to Rule
462(b) of the 1933 Act. The term “Prospectus” (previously defined) as used in
this Agreement shall mean the prospectus relating to the Shares in the form in
which it was filed with the Commission pursuant to Rule 424(b) of the 1933 Act
or, if no filing pursuant to Rule 424(b) of the 1933 Act is required, shall mean
the form of the final prospectus included in the Registration Statement when the
Registration Statement becomes effective. The terms “effective date” and
“effective” refer to the date the Commission declares the Registration Statement
effective pursuant to Section 8 of the 1933 Act.

(b) Adequacy of Disclosure. When the Registration Statement shall become
effective, when the Prospectus is first filed pursuant to Rule 424(b) of the
Rules and Regulations, when any amendment to the Registration Statement becomes
effective, when any supplement to the Prospectus is filed with the Commission
and on the Closing Date (as hereinafter defined), (i) the Registration
Statement, the Prospectus and any amendments thereof and supplements thereto
will conform in all material respects with the applicable requirements of the
1933 Act and the Rules and Regulations, and (ii) neither the Registration
Statement, the Prospectus nor any amendment or supplement thereto will contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by you expressly
for use in the Registration Statement.

(c) No Stop Order. The Commission has not issued any order preventing or
suspending the use of the Prospectus with respect to the Shares, and no
proceedings for that purpose have been instituted or, to the Company’s
knowledge, threatened by the Commission or the state securities or blue sky
authority of any jurisdiction.

(d) Company; Organization and Qualification. The Company has been duly
incorporated and is validly existing and of active status as a corporation under
the laws of the State of Maryland with all requisite corporate power and
authority to enter into this Agreement, to conduct its business as now conducted
and as proposed to be conducted, and to own and operate its properties,
investments and assets, as described in the Registration Statement and
Prospectus. The Company is not in violation of any provision of its charter,
bylaws, as amended, or other governing documents and is not in default under or
in breach of, and does not know of the occurrence of any event that with the
giving of notice or the lapse of time or both would constitute a default under
or breach of, any term or condition of any material agreement or instrument to
which it is a party or by which any of its properties, investments or assets is
bound, except as disclosed in the Registration Statement and Prospectus or
except as would not, individually or in the aggregate, result in any material
adverse effect on the business, financial position, shareholders’ equity or
results of operations of the Company (a “Material Adverse Effect”). Except as
noted in the Prospectus, the Company does not own or control, directly or
indirectly, any other corporation, association, or other entity. The Company has
furnished to you

 

2



--------------------------------------------------------------------------------

copies of its charter, bylaws, as amended, and all other governing documents,
and all such copies are true, correct and complete and contain all amendments
thereto through the date of this Agreement.

(e) Validity of Shares. The Shares have been duly and validly authorized by the
Company and upon issuance against payment therefor as provided herein, will be
validly issued, fully paid and non-assessable, and will conform to the
description thereof contained in the Prospectus. No party has any preemptive
rights with respect to any of the Shares or any right of participation or first
refusal with respect to the sale of the Shares by the Company. No person or
entity holds a right to require or participate in the registration under the
1933 Act of the Shares pursuant to the Registration Statement. Except as set
forth in the Prospectus, no person holds a right to require registration under
the 1933 Act of any security of the Company at any other time. The form of
certificate evidencing the Shares complies with all applicable requirements of
Maryland law.

(f) Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of 15,000,000 shares of common stock, of which 0
shares are issued and outstanding and 500,000 shares of Series A Convertible
preferred Stock, of which 183,500 are issued and outstanding. All shares of the
issued and outstanding common and preferred stock of the Company have been duly
authorized, validly issued, fully paid and non-assessable. Except as disclosed
in the Registration Statement and Prospectus (including any public filing
incorporated by reference into the Prospectus), there is no outstanding option,
warrant or other right calling for the issuance of, and no commitment, plan or
arrangement to issue, any shares of capital stock of the Company or any security
convertible into or exchangeable for capital stock of the Company.

(g) Full Power; Company. The Company has full legal right, power, and authority
to enter into this Agreement and the Escrow Agreement among the Company,
SunTrust Bank, a Georgia banking corporation (the “Escrow Agent”) and you (the
“Escrow Agreement”), to issue and deliver the Shares as provided herein and in
the Prospectus and to consummate the transactions contemplated herein and in the
Prospectus. Each of this Agreement and the Escrow Agreement have been duly
authorized, executed, and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by (i) bankruptcy,
insolvency, moratorium, liquidation, reorganization, or similar laws affecting
creditors’ rights generally, regardless of whether such enforceability is
considered in equity or at law, (ii) general equity principles, and
(iii) limitations imposed by federal and state securities laws or the public
policy underlying such laws regarding the enforceability of indemnification or
contribution provisions.

(h) Disclosed Agreements. All agreements between or among the Company and third
parties expressly referenced in the Prospectus are legal, valid, and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except to the extent enforceability may be limited by
(i) bankruptcy, insolvency, moratorium, liquidation, reorganization, or similar
laws affecting creditors’ rights generally, regardless of whether such
enforceability is considered in equity or at law, (ii) general equity principles
and (iii) limitations imposed by federal or state securities laws or the public
policy underlying such laws regarding the enforceability of indemnification or
contribution provisions.

 

3



--------------------------------------------------------------------------------

(i) Consents. Except as disclosed in the Registration Statement and Prospectus,
each consent, approval, authorization, order, license, certificate, permit,
registration, designation or filing by or with any governmental agency or body
or any other third party necessary for the valid authorization, issuance, sale
and delivery of the Shares, the execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and by the Registration Statement and Prospectus, except such as may be
required under the 1933 Act, the Securities Exchange Act of 1934, as amended
(the “1934 Act”), or under state securities laws has been made or obtained and
is in full force and effect.

(j) Litigation. There is not pending or, to the knowledge of the Company,
threatened or contemplated, any action, suit, proceeding, inquiry, or
investigation before or by any court or any governmental authority or agency to
which the Company may be a party, or to which any of the properties or rights of
the Company may be subject, that is not described in the Registration Statement
and Prospectus and (i) that may reasonably be expected to result in a Material
Adverse Effect, (ii) that may reasonably be expected to materially adversely
affect any of the material properties of the Company or (iii) that may
reasonably be expected to adversely affect the consummation of the transactions
contemplated by this Agreement.

(k) Financial Statements. The financial statements of the Company together with
related schedules and notes included in the Registration Statement and
Prospectus by incorporation by reference fairly present in all material respects
the consolidated financial position of the Company as of the dates indicated and
the results of operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States (“US GAAP”) applied on a consistent
basis during the periods involved. The financial statement schedules, if any,
incorporated by reference into the Registration Statement fairly present in all
material respects the information shown therein and have been compiled on a
basis consistent with the financial statements, the Registration Statement and
the Prospectus. The unaudited financial information (including the related
notes) incorporated by reference into the Prospectus complies as to form in all
material respects to the applicable accounting requirements of the 1933 Act and
the Rules and Regulations, and management of the Company believes that the
assumptions underlying any adjustments are reasonable. Such adjustments have
been properly applied to the historical amounts in the compilation of the
information and such information fairly presents in all material respects with
respect to the Company the financial position, results of operations and other
information purported to be shown therein at the respective dates and for the
respective periods specified.

(l) Independent Accountants. Cherry, Bekaert & Holland, L.L.P., who have audited
certain financial statements of the Company and its subsidiaries, are
independent public accountants as required by the 1933 Act and the Rules and
Regulations.

(m) Disclosed Liabilities. The Company has not sustained, since January 1, 2011,
any material loss or interference with its business from fire, explosion, flood,
hurricane, accident, or other calamity, whether or not covered by insurance, or
from any labor dispute or arbitrators’ or court or governmental action, order,
or decree, otherwise than as set forth or contemplated in the Registration
Statement and Prospectus. Since the respective dates as of which information is
given in the Registration Statement and Prospectus, and except as otherwise
stated in the

 

4



--------------------------------------------------------------------------------

Registration Statement and Prospectus, there has not been (i) any material
change in the capital stock, long-term debt, obligations under capital leases,
or short-term borrowings of the Company, (ii) any material adverse change, or
any development that could reasonably be expected to result in a prospective
material adverse change in the business, properties, assets, results of
operations or condition (financial or other) of the Company, (iii) any liability
or obligation, direct or contingent, incurred or undertaken by the Company that
is material to the business or condition (financial or other) of the Company,
except for liabilities or obligations incurred in the ordinary course of
business, (iv) any declaration or payment of any dividend or distribution of any
kind on or with respect to the capital stock of the Company, or (v) any
transaction that is material to the Company, except transactions in the ordinary
course of business or as otherwise disclosed in the Registration Statement and
Prospectus.

(n) Required Licenses and Permits. Except as disclosed in the Prospectus, the
Company owns, possesses, has obtained or in the ordinary course of business will
obtain, and has made available for your review, all material permits, licenses,
franchises, certificates, consents, orders, approvals, and other authorizations
of governmental or regulatory authorities as are necessary to own or lease, as
the case may be, and to operate its properties and to carry on its business as
presently conducted, or as contemplated in the Prospectus to be conducted (the
“Permits”), except for such permits, licenses, franchises, certificates,
consents, orders, approvals, and other authorizations, the failure of which to
have or maintain would not, individually or in the aggregate, have a Material
Adverse Effect, and the Company has not received any notice of proceedings
relating to revocation or modification of any such Permits, except where such
revocation or modification would not have a Material Adverse Effect.

(o) Internal Accounting Measures. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the 1934
Act) that complies with the requirements of the 1934 Act and that has been
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the 1934 Act. The Company also
maintains a system of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the 1934 Act) that complies with the requirements of the 1934
Act and has been designed by, or under the supervision of, the Company’s
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with US GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with US GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Based
on the Company’s most recent evaluation of its internal controls over financial
reporting pursuant to Rule 13a-15(c) of the 1934

 

5



--------------------------------------------------------------------------------

Act, except as disclosed in the Registration Statement and the Prospectus, there
are no material weaknesses in the Company’s internal controls. The Company’s
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. Upon the effectiveness of the Registration Statement, the
Company will be in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company
as of such date as an “issuer” as defined under the Sarbanes-Oxley Act of 2002.

(p) Taxes. The Company has properly filed all necessary federal, state, local,
and foreign income tax returns required to be filed by it and has paid all taxes
shown as due and payable thereon (or has obtained appropriate extensions),
except for taxes that are being contested in good faith and for which adequate
reserves have been established in the Company’s financial statements. No tax
deficiency has been asserted or, to the knowledge of the Company, threatened to
be asserted against the Company. The Company has made appropriate provisions in
the financial statements included in the Registration Statement and Prospectus
by incorporation for all tax liabilities of the Company that have not been
determined as of such date, except to the extent it would not have a Material
Adverse Effect.

(q) Compliance with Instruments. The execution, delivery and performance of this
Agreement and the Escrow Agreement, the compliance with the terms and provisions
hereof and the consummation of the transactions contemplated herein, therein and
in the Registration Statement and Prospectus by the Company, do not and will not
violate or constitute a breach of, or default under: (i) the charter, bylaws, or
other governing document of the Company, as amended; (ii) any of the terms,
provisions, or conditions of any material instrument, agreement, or indenture to
which the Company is a party or by which it is bound or by which its business,
assets, investments or properties may be affected; or (iii) any order, statute,
rule, or regulation applicable to the Company, or any of its business,
investments, assets or properties, of any court or (to the knowledge of the
Company) any governmental authority or agency having jurisdiction over the
Company, or any of its business, investments, properties or assets; and to the
knowledge of the Company do not and will not result in the creation or
imposition of any lien, charge, claim, or encumbrance upon any property or asset
of the Company.

(r) Insurance. The Company maintains insurance (issued by insurers of recognized
financial responsibility) of the types and in the amounts generally deemed
adequate for its business and, to the knowledge of the Company, consistent with
insurance coverage maintained by similar companies and similar businesses, all
of which insurance is in full force and effect.

(s) Work Force. To the knowledge of the Company, no general labor problem exists
or is imminent with the employees of the Company.

(t) Securities Matters. The Company and its officers, directors, or affiliates
have not taken and will not take, directly or indirectly, any action designed
to, or that might reasonably be expected to, cause or result in or constitute
the stabilization or manipulation of any security of the Company or to
facilitate the sale or resale of the Shares.

 

6



--------------------------------------------------------------------------------

(u) Payment of Commissions and Fees. Except as stated in or contemplated by the
Prospectus, neither the Company nor any affiliate of the Company has paid or
awarded, nor will any such person pay or award, directly or indirectly, any
commission or other compensation to any person engaged to render investment
advice to a potential purchaser of Shares as an inducement to advise the
purchase of Shares.

(v) Company Intellectual Property. Except as disclosed in the Registration
Statement and Prospectus:

(i) the Company owns, possesses, licenses or has other rights to use the patents
and patent applications, copyrights, trademarks, service marks, trade names,
technology, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary rights) and other intellectual property (or could
acquire such intellectual property upon commercially reasonable terms) necessary
to conduct its business in the manner in which it is being conducted
(collectively, the “Company Intellectual Property”);

(ii) to the Company’s knowledge, none of the patents owned or licensed by the
Company, if any, is unenforceable or invalid, and, to the Company’s knowledge,
none of the patent applications owned or licensed by the Company would be
unenforceable or invalid if issued as patents;

(iii) the Company is not obligated to pay a royalty, grant a license, or provide
other consideration to any third party in connection with the Company
Intellectual Property other than as disclosed in the Prospectus and other than
for in-bound “shrink-wrap” end-user licenses and similar generally available
commercial end-user licenses;

(iv) the Company has not received any notice of violation or conflict with
rights of others with respect to the Company Intellectual Property;

(v) there are no pending or, to the Company’s knowledge, threatened actions,
suits, proceedings or claims by others that the Company is infringing any
patent, trade secret, trade mark, service mark, copyright or other intellectual
property or proprietary right; and

(vi) the products or processes of the Company referenced in the Prospectus do
not, to the knowledge of the Company, violate or conflict with any intellectual
property or proprietary right of any third person.

(w) Forward Looking Statement. No forward-looking statement (within the meaning
of Section 27A of the 1933 Act and Section 21E of the 1934 Act) contained in or
incorporated by reference into the Registration Statement or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(x) Industry and Market Statistics. The industry-related and market-related
statistics obtained from independent industry publications and reports and
included in the Registration Statement and the Prospectus agree with the sources
from which they are derived. The Company has provided copies of all such sources
to you.

 

7



--------------------------------------------------------------------------------

(y) Company/Director Relationships. No relationship exists between or among the
Company and any director, officer, stockholder or affiliate of the Company which
is required by the 1933 Act and the Rules and Regulations to be described in the
Registration Statement or the Prospectus which is not so described and described
as required in material compliance with such requirement. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of
their respective family members.

(z) Subordination Agreement. On or before the effective date, the Company will
enter into one or more Subordination Agreements with Jon Wheeler and any other
individuals as the Placement Agent may require in such form as is filed with the
effective Registration Statement.

(aa) Relationships with FINRA Members. The Company has not sold any securities
to any person or entity nor is there any beneficial owner of the issuer’s
unregistered equity securities, that acquired said securities during the 180-day
period immediately preceding the effective date, that has an association or
affiliation with any member of the Financial Industry Regulatory Authority
(“FINRA”).

3. Representations and Warranties of Placement Agent. Each of you represents and
warrants to the Company that:

(a) FINRA Membership. You are a member, in good standing, of the Financial
Industry Regulatory Authority (“FINRA”), and are duly registered as a
broker-dealer under the 1934 Act, and under the laws of each state in which you
propose to offer the Shares, except where such registration would not be
required by law.

(b) Full Power. This Agreement has been duly authorized, executed and delivered
by you and is a valid and binding agreement of you, enforceable in accordance
with its terms, except to the extent that enforceability may be limited by
(i) bankruptcy, insolvency, moratorium, liquidation, reorganization, or similar
laws affecting creditors’ rights generally, regardless of whether such
enforceability is considered in equity or at law, (ii) general equity
principles, and (iii) limitations imposed by federal and state securities laws
or the public policy underlying such laws regarding the enforceability of
indemnification or contribution provisions.

(c) Compliance with Instruments. The consummation of the transactions
contemplated by the Prospectus relating to the Offering will not violate or
constitute a breach of, or default under, your articles of incorporation or
bylaws, or any material instrument, agreement, or indenture to which you are a
party, or violate any order, statute, rule or regulation applicable to you of
any court, federal or state regulatory body or administrative agency having
jurisdiction over you or your property.

(d) Offering. You will comply with all relevant provisions of the 1933 Act in
connection with the Prospectus, you will conduct all offers and sales of the
Shares in compliance with the relevant provisions of the Act and various state
securities laws and regulations.

 

8



--------------------------------------------------------------------------------

4. Sale of Shares.

(a) Exclusive Agency. Upon the basis of the representations and warranties of
the Company and the Placement Agents set forth in this Agreement, the Company
engages you and you agree to act as the Company’s exclusive agents, on a best
efforts basis, in connection with the offer and sale by the Company during the
Offering Period (as defined in Section 4(c) below) of a minimum of 3,000,000
Shares and a maximum of 4,000,000 Shares. Subject to your commitment to sell the
Shares on a “best efforts basis” as provided herein, nothing in this Agreement
shall prevent you from entering into an agency agreement, underwriting
agreement, or other similar agreement governing the offer and sale of securities
with any other issuer of securities, and nothing contained herein shall be
construed in any way as precluding or restricting your right to sell or offer
for sale securities issued by any other person, including securities similar to,
or competing with, the Shares. It is understood between the parties that there
is no firm commitment by you to purchase any or all of the Shares and you shall
have no authority to bind the Company in respect of the sale of any Shares. You
may retain other brokers or dealers (“Selected Dealers”) who are members in good
standing of FINRA and registered in any states in which the Offering is
conducted to assist you and to act as subagents on your behalf in connection
with the offering and sale of the Shares and you may enter into agreements for
the offer and sale of the Shares adopting such provisions of this Agreement for
the benefit of the Selected Dealers as you deem appropriate; provided, however,
that the Company will only be obligated to pay you for services rendered
hereunder. Each Selected Dealer will indemnify the Company on terms and
conditions similar to those set forth in Section 8(b) of this Agreement for any
statements, acts, or omissions by such Selected Dealer in connection with the
offer or sale of the Shares not expressly authorized by the Company or the
Placement Agent and for any material misrepresentation or material breach of
warranty or covenant or other breach by such Selected Dealer of its agreement
with the Placement Agent, or any failure or alleged failure by such Selected
Dealer to comply with applicable laws, rules, and regulations.

(b) Obligation to Offer Shares. Your obligation to offer the Shares is subject
to receipt by you of written advice from the Commission that the Registration
Statement is effective, is subject to the Shares being qualified for offering
under applicable laws in the states as may be reasonably designated by you, is
subject to the absence of any prohibitory action by any governmental body,
agency, or official, and is subject to the terms and conditions contained in
this Agreement and in the Registration Statement.

(c) Offering Termination Date. The “Offering Period” shall commence on the day
that the Prospectus is first made available to prospective investors in
connection with the offering for sale of the Shares and shall continue until the
“Offering Termination Date,” which shall be the earliest of (i) the date on
which the maximum number of Shares (4,000,000) offered have been sold, (ii) the
date on which the Company withdraws the Registration Statement, (iii) the date
on which the Company files a post-effective amendment to the Registration
Statement deregistering any unsold Shares, (iv) December 22, 2012, or (v) such
other date mutually agreeable to the parties hereto.

 

9



--------------------------------------------------------------------------------

(d) Escrow Agent. Proceeds from the sale of the Shares will be deposited into an
escrow account (the “Escrow Account”) with the Escrow Agent pursuant to the
Escrow Agreement, until a minimum of 3,000,000 Shares have been sold. The Escrow
Agreement includes the requirement, among other concepts, that all funds
received from the sale of the Shares will be promptly deposited in the Escrow
Account for the investors in the offering upon the receipt of funds by the
Placement Agent’s by or before noon of the next business day following the sale
of the Shares, i.e. the date of closing. The form of the Escrow Agreement is
attached as an exhibit to the Registration Statement. All payments of, from or
on account of such funds shall be made pursuant to the Escrow Agreement. The
Company and you each shall have the option to accept or reject any offer to
purchase Shares from prospective purchasers, in whole or in part. The Company
shall notify prospective purchasers as to whether their offers to purchase
Shares have been accepted. Any funds relating to an offer to purchase Shares
that is not accepted, in whole or in part, shall be promptly returned by the
Escrow Agent. In the event the Company does not sell a minimum of 3,000,000
Shares by December 22, 2012, escrowed funds will be promptly returned to
investors without interest or deduction. In the event that a minimum of
3,000,000 Shares are sold by December 22, 2012, the Company will close on those
funds received and promptly issue the Shares, all according to the terms of the
Escrow Agreement.

(e) Closing Date. As and when the closing of the Offering is effected, which
shall be on or before the Offering Termination Date, and proceeds from the
Shares sold are received and accepted, on such date (the “Closing Date”) and at
such time and place as determined by you (which determination shall be subject
to the satisfaction on such date of the conditions contained herein), the funds
received from purchasers will be delivered by the Escrow Agent to the Company,
by wire transfer of immediately available funds, on the Closing Date.

(f) Selling Commissions. In consideration for your execution of this Agreement
and for the performance of your obligations hereunder, the Company agrees to pay
you, by wire transfer of immediately available funds on the Closing Date, if
any, a selling commission computed at the rate of seven percent (7%) of the
public offering price of the Shares sold in the Offering to purchasers who were
solicited by you and who were not referred to you by the Company officers,
directors or affiliates. Wellington Shields & Co., LLC will allocate such fees
among the Placement Agents in accordance with the terms of the agreements among
the Placement Agents.

(g) Finder’s Fees. Except as set forth in the Registration Statement or
Prospectus, neither you nor the Company, directly or indirectly, shall pay or
award any finder’s fee, commission, or other compensation to any person engaged
by a prospective purchaser for investment advice as an inducement to such
advisor to advise the purchase of the Shares or for any other purpose.

(h) Delivery of Shares. Delivery of the Shares shall be made at your offices or
at such other place as shall be agreed upon by the Company and you, on such date
as you may request (each a “Date of Delivery”). Such securities shall be issued
in such denominations and registered in such names as you may request in writing
at least three full business days before the Date of Delivery.

 

10



--------------------------------------------------------------------------------

5. Covenants.

(a) Covenants of the Company. The Company covenants with you as follows:

(i) Notices. Until the Offering Termination Date, the Company immediately will
notify you, and confirm such notice in writing, (A) of any fact that would make
inaccurate any representation or warranty by the Company, and (B) of any change
in facts on which your obligation to perform under this Agreement is dependent.

(ii) Effectiveness of Registration Statement. The Company will use its best
efforts to cause the Registration Statement to become effective (if not yet
effective at the date and time this Agreement is executed and delivered by the
parties hereto). If the Company elects to rely upon Rule 430A of the Rules and
Regulations or the filing of the Prospectus is otherwise required under Rule
424(b) of the Rules and Regulations, and subject to the provisions of
Section 5(a)(iii) of this Agreement, the Company will comply with the
requirements of Rule 430A and will file the Prospectus, properly completed,
pursuant to the applicable provisions of Rule 424(b) within the time prescribed.
The Company will notify you immediately, and confirm the notice in writing,
(A) when the Registration Statement, or any post-effective amendment to the
Registration Statement, shall have become effective, or any supplement to the
Prospectus, or any amended Prospectus shall have been filed, (B) of the receipt
of any comments from the Commission, (C) of any request by the Commission to
amend the Registration Statement or amend or supplement the Prospectus or for
additional information, and (D) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the institution or threatening of any proceeding for any
such purposes. The Company will use all reasonable efforts to prevent the
issuance of any such stop order or of any order preventing or suspending such
use and, if any such order is issued, to obtain the withdrawal thereof at the
earliest possible moment.

(iii) Amendments to Registration Statement and Prospectus. The Company will not
at any time file or make any amendment to the Registration Statement, or any
amendment or supplement (A) to the Prospectus, if the Company has not elected to
rely upon Rule 430A, or (B) if the Company has elected to rely upon Rule 430A,
to either the Prospectus included in the Registration Statement at the time it
becomes effective or to the Prospectus filed in accordance with Rule 424(b), in
either case if you shall not have previously been advised and furnished a copy
thereof a reasonable time prior to the proposed filing, or if you or your
counsel shall reasonably object to such amendment or supplement; provided,
however, that if you shall have objected to such amendment or supplement, you
shall cease your efforts to sell the Shares until an amendment or supplement is
filed.

(iv) Delivery of Registration Statement. The Company has delivered to you or
will deliver to you, without expense to you, at such locations as you shall
request, as soon as the Registration Statement or any amended Registration
Statement is available, such number of signed copies of the Registration
Statement as originally filed and of amended Registration Statements, if any,
copies of all exhibits and documents filed therewith, and signed copies of all
consents and certificates of experts, as you may reasonably request.

 

11



--------------------------------------------------------------------------------

(v) Delivery of Prospectus. The Company will deliver to you at its expense, as
soon as the Registration Statement shall have become effective and thereafter
from time to time as requested during the period when the Prospectus is required
to be delivered under the 1933 Act, such number of copies of the Prospectus (as
supplemented or amended) as you may reasonably request. Until the Offering
Termination Date, the Company will comply to the best of its ability with the
1933 Act and the Rules and Regulations so as to permit the completion of the
distribution of the Shares as contemplated in this Agreement and in the
prospectus. If the delivery of a prospectus is required at any time prior to the
expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Shares and if at such time any
events shall have occurred as result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made when such Prospectus is
delivered not misleading or, if for any reason it shall be necessary during the
same period to amend or supplement the Prospectus in order to comply with the
1933 Act, the Company will notify you and upon your request prepare and furnish
without charge to you and to any dealer in securities as many copies as you may
from time to time reasonably request of an amended Prospectus or a supplement to
the Prospectus that will correct such statement or omission or effect such
compliance, and in case you are required to deliver a prospectus in connection
with sales of any of the Shares, upon your request but at your expense, the
Company will prepare and deliver to you as many copies as you may request of an
amended or supplemented Prospectus complying with Section 10(a)(3) of the 1933
Act.

(vi) Blue Sky Qualification. The Company, in good faith and in cooperation with
you, will use its best efforts to qualify the Shares for offering and sale under
(or obtain exemptions from the application of) the applicable “blue sky” or
securities laws of such jurisdictions as you from time to time may reasonably
designate and to maintain such qualifications in effect until the date on which
the Company ceases to be obligated to maintain the effectiveness of the
Registration Statement; provided, however, that the Company shall not be
obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to make any undertakings in respect of doing business in any
jurisdiction in which it is not otherwise so subject or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not currently qualified or where it would be subject to taxation as a foreign
corporation where it is not now so subject. The Company will file such
statements and reports as may be required by the laws of each jurisdiction in
which the Shares have been qualified as above provided.

(vii) Application of Net Proceeds. The Company will apply the net proceeds
received from the sale of the Shares in all material respects as set forth in
the Prospectus under the caption “Use of Proceeds.”

(viii) Cooperation with Your Due Diligence. At all times prior to the Offering
Termination Date, the Company will cooperate with you in such investigation as
you may make or cause to be made of all the business and operations of the
Company in connection with the sale of the Shares, and will make available to
you in connection therewith such information in its possession as you may
reasonably request, all of which you agree to safeguard as the confidential
information of the Company and to refrain from using for any purpose adverse to
the interests of the Company.

 

12



--------------------------------------------------------------------------------

(ix) Transfer Agent. The Company will act as or otherwise maintain a transfer
agent and, if necessary under applicable jurisdictions, a registrar (which may
be the same entity as the transfer agent) for the Shares.

(x) NASDAQ. The Company will use its reasonable best efforts to have the Shares
listed on the NASDAQ Capital Market.

(xi) Actions of Company, Officers, Directors, and Affiliates. The Company will
not, and will use its best efforts to cause its officers, directors, and
affiliates not to (i) take, directly or indirectly, prior to termination of the
Offering contemplated by this Agreement, any action designed to stabilize or
manipulate the price of any security of the Company, or that may cause or result
in, or that might in the future reasonably be expected to cause or result in,
the stabilization or manipulation of the price of any security of the Company,
(ii) other than under this Agreement, sell, bid for, purchase, or pay anyone any
compensation for soliciting purchases of the Shares or (iii) pay or agree to pay
to any person any compensation for soliciting any order to purchase any other
securities of the Company.

(xii) Relationships with FINRA Members. The Company will not sell any securities
to any person or entity nor will there be any beneficial owner of the issuer’s
unregistered equity securities, during the period within 90-days following the
effectiveness of the Registration Statement, that has an association or
affiliation with any member of the Financial Industry Regulatory Authority
(“FINRA”).

(xiii) Subordination Agreement. The Company will enforce the terms of the
Subordination Agreement with Jon Wheeler and any other signatories to such
agreement for three years (or until such time as the contract expires by its
terms) in such form as is filed with the effective Registration Statement.

(b) Your Covenants. You covenant with the Company as follows:

(i) Information Provided. You have not provided and will not provide to the
purchasers of Shares any written or oral information regarding the business of
the Company, including any representations regarding the Company’s financial
condition or financial prospects, other than such information as is contained in
the Prospectus. You further covenant that you will use your best efforts to
comply in the offering of the Shares with such purchaser suitability
requirements as may be imposed by state securities or blue sky requirements.

(ii) Prospectus Supplements. Until the termination of this Agreement, if any
event affecting the Prospectus, the Company or you shall occur which, in the
opinion of counsel to the Company, should be set forth in a supplement to the
Prospectus, you agree to distribute each supplement of the Prospectus to each
person who has previously received a copy of the Prospectus from you and you
further agree to include such supplement in all future deliveries of the
Prospectus. You agree that following notice from the Company that a supplement
to the Prospectus is necessary, you will cease further efforts to sell the
Shares until such a supplement is prepared and delivered to you.

(iii) Compliance with Laws, Etc. In connection with or in contemplation of your
sale of the Shares, you will comply in all material respects with applicable
federal and

 

13



--------------------------------------------------------------------------------

state laws, rules and regulations and the rules and regulations of applicable
self- regulatory organizations (provided, however, that you shall be deemed not
to have breached this covenant if your failure to so comply is based on a breach
by the Company of any of its representations, warranties or covenants contained
in this Agreement and you shall have complied with Section 5(b)(ii) above).

6. Payment of Expenses. Except as is expressly provided to the contrary in
Section 10 of this Agreement, the Company hereby agrees that it will pay all
fees and expenses incident to the performance of its obligations under this
Agreement (excluding fees and expenses of counsel for you, except as
specifically set forth below), including (a) the preparation, printing and
filing of the Registration Statement (including financial statements and
exhibits), as originally filed and as amended, the Prospectus and any amendments
or supplements thereto, and the cost of furnishing copies thereof to you,
(b) the preparation, printing, and distribution of this Agreement, the
certificates representing the Shares, any Blue Sky Memoranda, and any
instruments relating to any of the foregoing, (c) the issuance and delivery of
the Shares, including any transfer taxes payable thereon, (d) the fees and
disbursements of the Company’s counsel and accountants, (e) the qualification of
the Shares under applicable securities laws in accordance with Section 5(a)(vi)
of this Agreement and any filing fee paid in connection with the review of the
Offering by FINRA, including filing fees and fees and disbursements made in
connection therewith and in connection with any Blue Sky Memoranda supplied to
you by counsel for the Company, (f) all costs, fees, and expenses in connection
with the application for qualifying the Shares for quotation on the NASDAQ
Capital Market, (g) the transfer agent’s and registrar’s fees, if any, and all
miscellaneous expenses referred to in the Registration Statement, (h) costs
related to travel and lodging incurred by the Company and its representatives
relating to meetings with and presentations to prospective purchasers of the
Shares reasonably determined by you to be necessary or desirable to effect the
sale of the Shares to the public, (i) any escrow arrangements in connection with
the transactions described herein, including any compensation or reimbursement
to the Escrow Agent for its services as such, and (j) all other costs and
expenses incident to the performance of the Company’s obligations hereunder that
are not otherwise specifically provided for in this Section 6. In addition, on
the Closing Date, the Company will pay you a non-accountable expense allowance
not to exceed one and one-half percent (1.5%) of the public offering price of
the Shares sold in the Offering (such expense allowance not to include any items
prohibited by FINRA Rule 5110(f)(2)(A)). Except as otherwise set forth in
Section 10 of this Agreement, no placement fees will be paid to you and none of
your expenses will be reimbursed in the event that the Offering does not close.

7. Conditions of Your Obligations. Your obligations hereunder shall be subject
to, in your discretion, the following terms and conditions:

(a) Effectiveness of Registration Statement. The Registration Statement shall
have become effective not later than 5:30 p.m. on the date of this Agreement or,
at such later time or on such later date as you may agree to in writing; and as
of the Closing Date no stop order suspending the effectiveness of the
Registration Statement shall have been issued under the 1933 Act and no
proceedings for that purpose shall have been instituted or shall be pending or,
to your knowledge or the knowledge of the Company, shall be contemplated by the
Commission, and any request on the part of the Commission for additional
information shall have been complied with to the satisfaction of your counsel.

 

14



--------------------------------------------------------------------------------

(b) Closing Date Matters. On the Closing Date, (i) the Registration Statement
and the Prospectus, as they may then be amended or supplemented, in all material
respects shall conform to the requirements of the 1933 Act and the Rules and
Regulations; the Company shall have complied in all material respects with Rule
430A (if it shall have elected to rely thereon) and neither the Registration
Statement nor the Prospectus, as they may then be amended or supplemented, shall
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (ii) there shall not have been, since the respective dates as of
which information is given in the Registration Statement, any material adverse
change in the business, prospects, properties, assets, results of operations or
condition (financial or otherwise) of the Company whether or not arising in the
ordinary course of business, (iii) no action, suit or proceeding at law or in
equity shall be pending or, to the Company’s knowledge, threatened against the
Company that would be required to be set forth in the Prospectus other than as
set forth therein and no proceedings shall be pending or, to the knowledge of
the Company, threatened against the Company before or by any federal, state or
other commission, board or administrative agency wherein an unfavorable
decision, ruling or finding could materially adversely affect the business,
prospects, assets, results of operations or condition (financial or otherwise)
of the Company other than as set forth in the Prospectus, (iv) the Company shall
have complied with all agreements and satisfied all conditions on its part to be
performed or satisfied on or prior to the Closing Date, and (v) the
representations and warranties of the Company set forth in Section 2 of this
Agreement shall be accurate in all material respects as though expressly made at
and as of the Closing Date. On the Closing Date, you shall have received a
certificate executed by the President of the Company, dated as of the Closing
Date, to such effect and with respect to the following additional matters:
(A) the Registration Statement has become effective under the 1933 Act and no
stop order suspending the effectiveness of the Registration Statement or
preventing or suspending the use of the Prospectus has been issued, and no
proceedings for that purpose have been instituted or are pending or, to his
knowledge, threatened under the 1933 Act; and (B) he has reviewed the
Registration Statement and the Prospectus and, when the Registration Statement
became effective and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement and the Prospectus and any amendments or
supplements thereto contained no untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

(c) Opinion of Kaufman & Canoles, P.C. At the Closing Date, you shall receive
the opinion of Kaufman & Canoles, P.C., counsel for the Company, in form and
substance reasonably satisfactory to you, to the effect of Exhibit A.

(d) Opinion of Your Counsel. At the Closing Date, you shall receive the
favorable opinion of McCarter & English, LLP, your counsel, with respect to such
matters as you may reasonably require, and the Company shall have furnished to
such counsel such documents as they may reasonably request for the purpose of
enabling them to pass on such matters.

(e) Comfort Letter. At the time that this Agreement is executed by the Company,
you shall have received from Cherry, Bekeart & Holland, L.L.P., a letter, dated
the date hereof and in form and substance satisfactory to you, together with
signed or reproduced copies of such letter for each other Selected Dealer,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” with respect to the financial statements and
certain financial information of the Company contained in the Registration
Statement or the Prospectus.

 

15



--------------------------------------------------------------------------------

(f) Updated Comfort Letter. At the Closing Date, you shall have received from
Cherry, Bekeart & Holland, L.L.P., a letter, in form and substance satisfactory
to you and dated as of the Closing Date, to the effect that they reaffirm the
statements made in the letter furnished pursuant to Section 7(e) above, except
that the specified date referred to shall be a date not more than five (5) days
prior to the Closing Date.

(g) Post-Financial Developments. In the event that either of the letters to be
delivered pursuant to Sections 7(e) and 7(f) above sets forth any changes,
decreases or increases, it shall be a further condition to your obligations that
you shall have reasonably determined, after discussions with officers of the
Company responsible for financial and accounting matters and with Cherry,
Bekeart & Holland, L.L.P., that such changes, decreases or increases as are set
forth in such letter do not reflect a material adverse change in the capital
stock, long-term debt, obligations under capital leases, total assets, net
current assets, or shareholders’ equity of the Company as compared with the
amounts shown in the latest consolidated pro forma balance sheet of the Company,
or a material adverse change in the revenues or operating income before
interest, depreciation and amortization for the Company in each case as compared
with the corresponding period of the prior year.

(h) Additional Information. On the Closing Date, you shall have been furnished
with all such documents, certificates and opinions as you may reasonably request
for the purpose of enabling your counsel to pass upon the issuance and sale of
the Shares as contemplated in this Agreement and the matters referred to in
Section 7.(b), and in order to evidence the accuracy and completeness of, any of
the representations, warranties or statements of the Company, the performance of
any of the covenants of the Company, or the fulfillment of any of the conditions
herein contained; and all proceedings taken by the Company at or prior to the
Closing Date in connection with the authorization, issuance and sale of the
Shares as contemplated in this Agreement, shall be satisfactory in form and
substance to you and to your counsel. The Company will furnish you with such
number of conformed copies of such opinions, certificates, letters and documents
as you shall reasonably request. Any certificate signed by any officer, partner,
or other official of the Company and delivered to you or your counsel shall be
deemed a representation and warranty by the Company to you as to the statements
made therein.

(i) Adverse Events. Subsequent to the date hereof, there shall not have occurred
any of the following: (i) a suspension or material limitation in trading in
securities generally on the NASDAQ Capital Market, (ii) a general moratorium on
commercial banking activities in Virginia, (iii) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war if the effect of any such event specified in this
clause (iii) in your reasonable judgment makes it impracticable or inadvisable
to proceed with the public offering or the delivery of the Shares on the terms
and in the manner contemplated in the Prospectus, or (iv) such a material
adverse change in general economic, political, financial or international
conditions affecting financial markets in the United States having a material
adverse impact on trading prices of securities in general, as, in your
reasonable judgment, makes it impracticable or inadvisable to proceed with the
public offering of the Shares or the delivery of the Shares on the terms and in
the manner contemplated in the Prospectus.

 

16



--------------------------------------------------------------------------------

(j) FINRA Review. FINRA, upon review of the terms of the Offering, shall not
have objected to the Offering, the terms of the Offering or your participation
in the Offering.

(k) NASDAQ Quotation. The Shares shall be approved for quotation on the NASDAQ
Capital Market.

If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as required by this Agreement to be fulfilled, this Agreement
may be terminated by you on notice to the Company at any time at or prior to the
Closing Date, and such termination shall be without liability of any party to
any other party, except as provided in Sections 6 and 10. Notwithstanding any
such termination, the provisions of Section 8 shall remain in effect. If the
sale of the Shares, as contemplated by this Agreement, is consummated, then the
Company shall no longer be under any obligation or liability under the
December 22, 2011 letter agreement, as amended, between you and the Company and
such letter agreement shall be terminated.

8. Indemnification and Contribution.

(a) Indemnification by the Company. Subject to the limitations set forth in this
Section 8.(a), the Company will indemnify and hold you harmless against any
losses, claims, damages, or liabilities, joint or several, to which you may
become subject under the 1933 Act, the 1934 Act or otherwise, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any breach of any representation, warranty or covenant
of the Company herein contained or any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse you for any legal or other expenses reasonably incurred by
you in connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement or the
Prospectus, or any such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by you expressly
for use therein; provided further, that the indemnity agreement contained in
this Section 8.(a) with respect to the Prospectus shall not inure to your
benefit if you failed to send or give a copy of the Prospectus to such person at
or prior to the written confirmation of the sale of such Shares to such person
in any case where such delivery is required by the 1933 Act or the Rules and
Regulations and if the Prospectus would have cured any untrue statement or
alleged untrue statement or omission or alleged omission giving rise to such
loss, claim, damage, or liability. In addition to its other obligations under
this Section 8.(a), the Company agrees that, as an interim measure during the
pendency of any such claim, action, investigation, inquiry, or other proceeding
arising out of or based upon any statement or omission, or any alleged statement
or omission, described in this Section 8.(a), it will reimburse you on a monthly
basis for all reasonable legal and other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry, or
other proceeding (to the extent documented by reasonably itemized invoices
therefor), notwithstanding the absence of a judicial determination as to the
propriety and enforceability of the Company’s obligation to reimburse you for
such expenses and the possibility that such

 

17



--------------------------------------------------------------------------------

payments might later be held to have been improper by a court of competent
jurisdiction. To the extent that any such interim reimbursement payment is so
held to have been improper, you shall promptly return it to the person(s) from
whom it was received. Any such interim reimbursement payments that are not made
to you within thirty (30) days of a request for reimbursement shall bear
interest at the prime rate (or reference rate or other commercial lending rate
for borrowers of the highest credit standing) published from time to time by The
Wall Street Journal (the “Prime Rate”) from the date of such request. This
indemnity agreement shall be in addition to any liabilities that the Company may
otherwise have. For purposes of this Section 8, the information set forth in the
second paragraph on the front cover page (insofar as such information relates to
you), and under the caption “Plan of Distribution,” and in the Prospectus
constitutes the only information furnished by you to the Company for inclusion
in the Prospectus or the Registration Statement. The Company will not, without
your prior written consent, settle or compromise or consent to the entry of any
judgment in any pending or threatened action or claim or related cause of action
or portion of such cause of action in respect of which indemnification may be
sought hereunder (whether or not you are a party to such action or claim),
unless such settlement, compromise, or consent includes an unconditional release
of you from all liability arising out of such action or claim (or related cause
of action or portion thereof). The indemnity agreement in this Section 8.(a)
shall extend upon the same terms and conditions to, and shall inure to the
benefit of, each person, if any, who controls you within the meaning of the 1933
Act or the 1934 Act to the same extent as such agreement applies to you.

(b) Indemnification by You. Subject to the limitations in this paragraph below,
each of you, severally and not jointly, will indemnify and hold harmless the
Company against any losses, claims, damages, or liabilities to which the Company
may become subject, under the 1933 Act, the 1934 Act, or otherwise, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any breach of any warranty or covenant by you
herein contained or any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that (i) such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement or the Prospectus or any such amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by you expressly for use therein, or (ii) you failed to deliver an
amendment or supplement to the Prospectus that the Company made available to you
prior to the Closing Date and that corrected any statement or omission in the
Registration Statement or the Prospectus which forms the basis for a claim
against the Company, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such loss, claim, damage, liability, or action. In addition to its
other obligations under this Section 8.(b), you agree that, as an interim
measure during the pendency of any such claim, action, investigation, inquiry,
or other proceeding arising out of or based upon any statement or omission, or
any alleged statement or omission, described in this Section 8.(b), you will
reimburse the Company on a monthly basis for all reasonable legal and other
expenses incurred in connection with investigating or defending any such claim,
action, investigation, inquiry, or other proceeding (to the extent documented by
reasonably itemized invoices therefor), notwithstanding the absence of a
judicial determination as to the propriety and enforceability of your obligation
to reimburse the

 

18



--------------------------------------------------------------------------------

Company for such expenses and the possibility that such payments might later
been held to have been improper by a court of competent jurisdiction. To the
extent that any such interim reimbursement arrangement is so held to have been
improper, the Company shall promptly return it to the person(s) from whom it was
received. Any such interim reimbursement payments that are not made to the
Company within thirty (30) days of a request for reimbursement shall bear
interest at the Prime Rate from the date of such request. This indemnity
agreement shall be in addition to any liabilities that you may otherwise have.
You will not, without the Company’s prior written consent, settle or compromise
or consent to the entry of any judgment in any pending or threatened action or
claim or related cause of action or portion of such cause of action in respect
of which indemnification may be sought hereunder (whether or not the Company is
a party to such action or claim), unless such settlement, compromise, or consent
includes an unconditional release of the Company from all liability arising out
of such action or claim (or related cause of action or portion thereof). The
indemnity agreement in this Section 8.(b) shall extend upon the same terms and
conditions to, and shall inure to the benefit of, each officer and director of
the Company and each person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act to the same extent as such agreement applies to
the Company.

(c) Notices of Claims; Employment of Counsel. Any party that proposes to assert
the right to be indemnified under this Section 8 promptly shall notify in
writing each party against which a claim is to be made under this Section 8 of
the institution of such action but the omission so to notify such indemnifying
party of any such action shall not relieve it from any liability it may have to
any indemnified party except (i) to the extent that the omission to notify shall
have caused or increased the indemnifying party’s liability or resulted in the
forfeiture by the indemnifying party of substantial rights or defenses, and
(ii) that the indemnifying party shall be relieved of its indemnity obligation
for expenses of the indemnified party incurred before the indemnifying party is
notified. Such indemnifying party or parties shall assume the defense of such
action, including the employment of counsel (reasonably satisfactory to the
indemnified party) and payment of fees and expenses. An indemnified party shall
have the right to employ its own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless the employment of such counsel shall have been authorized in writing by
the indemnifying party or parties in connection with the defense of such action
or the indemnifying party or parties shall not have employed counsel to have
charge of the defense of such action or such indemnified party or parties shall
have been advised by counsel that there may be defenses available to it or them
that are different from or additional to those available to such indemnifying
party or parties (in which case such indemnifying party or parties shall not
have the right to direct the defense of such action on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by such indemnifying party or parties; provided that the indemnifying party
shall not be liable for the expenses of more than one separate counsel. Anything
in this paragraph to the contrary notwithstanding, an indemnifying party shall
not be liable for any settlement of any such claim or action effected without
its written consent.

(d) Arbitration. It is agreed that any controversy arising out of the operation
of the interim reimbursement arrangements set forth in Sections 8.(a) and 8.(b)
hereof, including the amounts of any requested reimbursement payments, the
method of determining such amounts and the basis on which such amounts shall be
apportioned among the indemnifying parties, shall be settled by arbitration
conducted pursuant to the Code of Arbitration Procedure of FINRA.

 

19



--------------------------------------------------------------------------------

Any such arbitration must be commenced by service of a written demand for
arbitration or a written notice of intention to arbitrate, therein electing the
arbitration tribunal. In the event the party demanding arbitration does not make
such designation of an arbitration tribunal in such demand or notice, then the
party responding to said demand or notice is authorized to do so. Any such
arbitration will be limited to the operation of the interim reimbursement
provisions contained in Sections 8.(a) and 8.(b) hereof and will not resolve the
ultimate propriety or enforceability of the obligation to indemnify for expenses
that is created by the provisions of Sections 8.(a) and 8.(b).

(e) Contribution. If the indemnification provided for in Section 8.(a) or 8.(b)
is unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, or liabilities (or actions in respect
thereof) referred to therein, then the Company on the one hand and you on the
other shall contribute to the amount paid or payable as a result of such losses,
claims, damages, or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and you on the other from the offering of the Shares.
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law, then the Company and you shall contribute to
such amount paid or payable in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and you on the other in connection with the statements or omissions
that resulted in such losses, claims, damages, or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and you on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
selling commissions received by you in each case as set forth in the table on
the cover page of the Prospectus. The relative fault shall be determined by
reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
to information with respect to you and furnished by you respectively, in writing
specifically for inclusion in the Prospectus on the other and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. The Company and you agree that it would not
be just and equitable if contribution pursuant to this Section 8.(e) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above in this
Section 8.(e). The amount paid or payable as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
Section 8.(e) shall be deemed to include any legal or other expenses reasonably
incurred by any such party in connection with investigating or defending any
such action or claim. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the 1933 Act) with respect to the transactions
giving rise to the right of contribution provided in this Section 8.(e) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations in this Section 8.(e) for you to contribute
are several in proportion to your respective underwriting obligations and not
joint. For purposes of this Section 8.(e), each person, if any, who controls you
within the meaning of Section 15 of the 1933 Act shall have the same rights to
contribution as you, and each director of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act, shall have the same rights to
contribution as the Company.

 

20



--------------------------------------------------------------------------------

9. Representations and Agreements to Survive. Except as the context otherwise
requires, all representations, warranties, covenants and agreements contained in
this Agreement shall remain operative and in full force and effect regardless of
any investigation made by you, or on your behalf, or by any controlling person,
or by or on behalf of the Company, and shall survive until the fifth anniversary
of the Offering Termination Date and the termination of this Agreement pursuant
to Section 10 hereof.

10. Termination of Agreement.

(a) Termination of Agreement. You shall have the right to terminate this
Agreement at any time prior to the Closing Date if any of the factors referenced
in Section 7(b) hereof proves to be incorrect or if any of the factors
referenced in Section 7(i) hereof occurs. If you elect to terminate the
agreement as provided in this Section 10, you shall notify the Company promptly
in writing. You shall have no liability to the Company pursuant to this
Agreement or otherwise as a result of any such termination.

(b) Result of Termination.

(i) If:

(A) you should terminate this Agreement upon the breach by the Company of any
material term of this Agreement;

(B) the Offering fails to close by December 22, 2012, for reasons within the
control of the Company (it being understood that to the extent the Company used
reasonable good faith efforts to respond to comments on the Registration
Statement from the Commission and any other applicable regulatory body, then the
Offering shall not be deemed in accordance with this Agreement to have failed
for reasons within the control of the Company);

(C) the Offering fails to close by December 22, 2012 due to reasons beyond the
control of the Company or you (other than your inability to sell the Shares due
to adverse market conditions or as a result of any factor referenced in
Section 7.(i) of this Agreement); or

(D) the Company abandons the Offering

then in addition to its obligations with respect to expenses as set forth in
Section 6, the Company will reimburse you on demand for all your reasonable
out-of-pocket expenses and disbursements (including the fees and expenses of
your counsel) actually incurred by you in reviewing the Registration Statement
and the Prospectus, and in investigating and making preparations for the
marketing of the Shares. Notwithstanding any other provision of this Agreement,
the amount reimbursable shall not exceed the amount of out-of-pocket accountable
expenses actually incurred by you in compliance with applicable FINRA rules.

(ii) if the sale of the Shares provided for herein is not consummated for any
other reason, the Company shall pay expenses as required by Section 6, and
neither party shall have any additional liability to the other except for such
liabilities, if any, as may exist or thereafter arise under Section 8.

(iii) For purposes of clarification, if the closing of the Offering is not
completed by February 28, 2012, this Agreement will expire and the Company will
have no further obligation or liability hereunder except as set forth in
Sections 6, 8, and 10 hereof and the Placement Agent will have no further
obligation or liability hereunder except as set forth in Section 8 hereto.

 

21



--------------------------------------------------------------------------------

11. Notices.

(a) Method and Location of Notices. All communications hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be sent by
overnight courier, hand-delivered or telecopied and confirmed as follows:

To the Company:

Wheeler Real Estate Investment Trust, Inc.

Riveredge North

2529 Virginia Beach Blvd.

Virginia Beach, VA 23452

Attention: President

Facsimile: (757) 627-9088

with a copy to (which shall not constitute notice):

Kaufman & Canoles, P.C.

Two James Center

1021 East Cary Street, Suite 1400

Richmond, VA 23219

Attention: Bradley A. Haneberg, Esq.

Facsimile: (804) 771-5777

To the Placement Agents:

Wellington Shields & Co, Inc. and Capitol Securities Management, Inc.

c/o Wellington Shields & Co., Inc.

140 Broadway, 44th Floor

New York, NY 10005

Attention: Ed Cabrera

Telecopier No.: (212) 320-3056

with a copy to (which shall not constitute notice):

McCarter & English, LLP

265 Franklin Street

Boston, MA 02110

Attention: Theodore M. Grannatt, Esquire

Telecopier No.: (617) 449-6500

(b) Time of Notices. Notice shall be deemed to be given by you to the Company or
by the Company to you when it is sent by overnight courier, hand-delivered or
telecopied as provided in Section 11(a).

 

22



--------------------------------------------------------------------------------

12. Parties. This Agreement shall inure solely to the benefit of and shall be
binding upon you, the Company and the controlling persons referred to in
Section 8, and their respective successors, legal representatives and assigns.
No other person shall have or be construed to have a legal or equitable right,
remedy or claim under or in respect of or by virtue of this Agreement or any
provision herein contained.

13. Governing Law, Construction, and Time. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware. Specified
time of day refers to United States Eastern Time. Time shall be of the essence
of this Agreement.

14. Description Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts,
and if executed in more than one counterpart, the executed counterparts shall
together constitute a single instrument.

[Remainder of page intentionally left blank; signature page follow]

 

23



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between you and the
Company, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between us.

 

Very truly yours, Wheeler Real Estate Investment Trust, Inc. By:  

/s/ Jon S. Wheeler

Name:   Jon S. Wheeler Title:   President and Chairman Date:  

November 16, 2012

Confirmed and accepted as of the date first above written:

On behalf of the Placement Agents:

 

Wellington Shields & Co., Inc. By:  

/s/ Edward Cabrera

Name:   Edward Cabrera Title:   Head of Investment Banking Date:  

November 16, 2012

Capital Securities Management, Inc. By:  

/s/ L. McCarthy Downs, III

Name:   L. McCarthy Downs, III Title:   Managing Director – Investment Banking
Date:  

November 16, 2012

 

24